Order of the Supreme Court, Westchester County, dated December 11, 1964, affirmed, without costs. Appeal from judgment dated November 10,1964 has been withdrawn. In our opinion, preverdict interest is not allowable on a verdict for personal injuries, even though the complaint was couched in the form of an action for damages for breach of an implied warranty of fitness for use (West v. L. J. F. Corp., 207 N. Y. S. 2d 715; see, also, CPLR 5001, subd. [a]; McKinney’s Cons. Laws of N. Y., Book 7B, CPLR 5001 and notes thereto; 1950 Report of N. Y. Law Rev. Comm., pp. 108-109; 5 Weinstein-Korn-Miller, N. Y. Civ. Prac., par. 5001.07; De Long Corp. v. Morrison-Knudsen Co., 20 A D 2d 104, 108-109, affd. 14 N Y 2d 346). Insofar as Miller v. Foltis Fisher, Inc. (152 Misc. 24); Brown v. Godefroy Mfg. Co. (278 App. Div. 242); Gellman v. Hotel Corp. of America (46 Misc 2d 521) and Weinstein-Korn-Miller (supra) hold or indicate to the contrary, we are not inclined to follow them. Ughetta, Acting P. J., Rabin, Hopkins and Benjamin, JJ., concur; Brennan, J., not voting. [44 Misc 2d 670.]